DETAILED ACTION
The instant application having Application No. 16/449,477 filed on 6/24/2019 is presented for examination by the examiner. The amended claims submitted October 12, 2021 are under consideration. Claims 1-5 and 9 are pending; claims 6-8 are canceled. 

Specification
	The objection to the specification in the office action mailed 7/23/2021 is withdrawn in light of applicant correctly pointing out that this was an error in the published version of the specification, not the specification as filed. 

Allowable Subject Matter
Claims 1-5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the image-side surface of the first lens element comprises a convex portion in the vicinity of the optical axis and a concave portion in the vicinity of a periphery;
the object-side surface of the third lens element is a concave surface;
the image-side surface of the fourth lens element comprises a concave portion in the vicinity of the optical axis and a convex portion in the vicinity of a periphery; and
the object-side surface of the fifth lens element is a convex surface, and the image-side surface of the fifth lens element comprises a concave portion in the vicinity of the optical axis and a convex portion in the vicinity of a periphery”.
Claims 2-5 depend on claim 1 and are allowed for at least the reason stated above. 
Regarding claim 9, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein the image-side surface of the first lens element comprises a convex portion in the vicinity of the optical axis and a concave portion in the vicinity of a periphery;
the object-side surface of the third lens element comprises a concave portion in the vicinity of the optical axis and a convex portion in the vicinity of a periphery;
the image-side surface of the fourth lens element is a convex surface; and
the object-side surface of the fifth lens element is a convex surface, and the image-side surface of the fifth lens element comprises a concave portion in the vicinity of the optical axis and a convex portion in the vicinity of a periphery”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872